Case 1:21-cr-00075-DDD-JPM Document 11-1 Filed 06/15/21 Page 1 of 2 PagelID#: 18

REECE!
CEIVED UNITED STATES DISTRICT COURT
JUN 15 2021
WESTERN DISTRICT OF LOUISIANA
TONY A. MOORE, CLERK
eS TL ERAND A. LoULg USIANA ALEXANDRIA DIVISION

UNITED STATES OF AMERICA * CRIMINAL NO. 21-00075
*
VERSUS * JUDGE DRELL
*
JOYCE GREENE PERRY * MAGISTRATE JUDGE PEREZ-MONTES

UNDERSTANDING OF MAXIMUM PENALTY
AND CONSTITUTIONAL RIGHTS

I, Joyce Greene Perry, the above named defendant, having been furnished
a copy of the charges and having discussed same with my attorney, state that, I
understand the nature of the charges against me and the maximum possible penalty
that may be imposed against me as set forth in the attached, signed Plea Agreement.
I further state that I understand:

1. My right to be represented by counsel (a lawyer) of my choice, or if I
cannot afford counsel, my right to be represented by Court-appointed
counsel at no cost to me.

2. My right to have the charges against me presented to a Grand Jury for
indictment.

3. My right to plead guilty or not guilty.

4. My right to have a jury trial with twelve jurors who must all agree as
to my guilt in order to convict. |

5. My right not to be required to testify against myself or at all, if I do not

so desire.

Page 1 of 2
Case 1:21-cr-00075-DDD-JPM Document 11-1 Filed 06/15/21 Page 2 of 2 PagelID#: 19

6. My right to confront and cross-examine witnesses against me and my
right to have compulsory process to require witnesses to testify.

I realize that by pleading guilty I stand convicted of the crimes charged and
waive my privilege against self-incrimination, my right to jury trial, my right to
confront and cross-examine witnesses and my right of compulsory process.

I further state that my plea in this matter is free and voluntary and that it has
been made without any threats or inducements whatsoever (except the plea
agreement) from anyone associated with the State or United States Government or
my attorney and that the only reason I am pleading guilty is that I am in fact guilty
as charged.

Thus done and signed this / il day of (Vag , 2021, in

Shreveport, Louisiana.

4

JOY@E GREENE PERRY
“Defendant ounsel for Defendant

        

Page 2 of 2
